Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 45, 48 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duret 4,494,777 in view of Carcagno et al. 2004/0108719.
In regard to claims 1, 45 and 48, Duret discloses (fig. 1-2) a rotary shoulder connection comprising:
(a)    A box connection 2 having a box axis, wherein the box connection has a box outer radius, a box counter bore radius 5 and a box inner radius 6, and box threads 15 having a box thread form cut along a box taper;
(b)    A pin connection 1 having a pin axis, wherein the pin connection has a pin outer radius, a pin cylinder radius and a pin nose radius 22, and pin threads 14 having a pin thread form cut along a pin taper to align with the box threads inside the box connection; and

i.    A primary box shoulder 19 at a primary box angle c with respect to a first perpendicular to the box axis at a first end point;
ii.    A primary pin shoulder 20 at a primary pin angle with respect to the first perpendicular to the pin axis at the first end point; and
iii. wherein the primary box shoulder contacts the primary pin shoulder to form a first seal an angled primary shoulder and wherein the angled primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially inward into the pin connection (see fig. 4);
wherein the rotary shoulder connection is applied to one or more of drill pipe having an outer diameter from about 2 3/8 inches to 7 5/8 inches (see outer diameters of pipe in col. 9).
Duret discloses an angled shoulder and nose section as described above, but does not disclose the exact angle of the shoulder and nose angle c.  Carcagno et al. teaches (claim 3) providing a pipe of similar diameter (see claim 4) with an angled shoulder and nose of anywhere between 5 and 15 degrees is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to make the angle c of Duret at of about 5 but less than 15 degrees.
In regard to claims 22 and 67, further comprising:
(a) a secondary shoulder connection 8,10 at a second end of the box connection and a second end of the pin connection comprising:
i. A secondary box shoulder 10 at a secondary box angle a with respect to a second perpendicular to the box axis at a second end point, wherein the secondary box angle is from 
ii.    A secondary pin shoulder 8 at a secondary pin angle with respect to the second perpendicular to the pin axis at the second end point, wherein the secondary pin angle is from greater than or equal to about 0 degrees to less than or equal to about 15 degrees (see fig 2); and
iii.    wherein the secondary box shoulder contacts the secondary pin shoulder to form an angled secondary shoulder and wherein the angled secondary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially and inward into the pin connection.
In regard to claims 2, the first end 19 is equal to a datum intersection.
In regard to claims 3, 25 and 38, wherein the primary box angle is from greater than about 5 degrees to less than or equal to about 10 degrees and the primary pin angle is from greater than about 5 degrees to less than or equal to about 10 degrees (see claim 3 of Carcagno et al.).
In regard to claims 4, 26 and 49, wherein the primary box angle is about 5 degrees and the primary pin angle is about 5 degrees (see claim 3 of Carcagno et al and figs. 2 and 4 of Duret).
In regard to claims 5, 28, 50, 69, wherein the primary box angle is about equal to the primary pin angle to form the first seal (they are the same).
In regard to claims 7, 30 and 52, wherein the primary box shoulder 19 is conical shaped and the primary pin shoulder 20 is conical shaped.
In regard to claims 8, 31, 53 and 71, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box 
In regard to claims 9, 32, 54 and 72, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see fig. 2).
In regard to claims 10, 33, 55 and 73, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped, and wherein the first pin thread crest and/or the second pin thread crest is circular, square, triangular or trapezoidal shaped (see fig. 2).
In regard to claims 11, 34, 56 and 74, wherein the first box thread flank and/or the second box thread flank are concave, convex, or straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are concave, convex, or straight shaped (see fig. 2).
In regard to claims 12, 35, 57 and 75, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see fig. 2).
In regard to claims 13-14, 36-37, 58-59 and 76-77, Duret discloses threads with 
an included angle, however, it is unclear as to the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the threads with the included angle recited by the Applicant the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regard to claims 18, 41, 63, 81, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claims 19, 42, 64, 82, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claims 20, 43, 65, 83, wherein the rotary shoulder connection is applied to one or more of drill pipe.
In regard to claims 21, 44 and 84, wherein the rotary shoulder connection is applied to one or more of drill pipe.
In regard to claims 23 and 46, wherein the second end 10 is offset a first distance from the first end 19.
In regard to claims 24 and 47, wherein the first distance is a connection length.
In regard to claims 85, 87, 90, 92 and 93-94, Duret 4,494,777 in view of Carcagno et al. 2004/0108719 teaches a method of using a rotary shoulder connection comprising:
(a)    providing the rotary shoulder connection of claim 1; and
(b)    applying the rotary shoulder connection to one or more products (drill pipe).
In regard to claims 86 and 88, further comprising tightening the rotary shoulder connection between one of more products (drill pipe) to form the first seal.
In regard to claim 89, further comprising tightening the rotary shoulder connection between the one or more products (drill pipe) to form the first seal and the torque shoulder.
.

Claims 6, 29, 51 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duret 4,494,777 in view of Carcagno et al. 2004/0108719 and further in view of Sugino et al. 6,045,165.
Duret discloses a pin and box connection with secondary connection angles for forming a sealing surface, but does not disclose the pin angle being different from the box angle.  Sugino et al. teaches that providing secondary box and pin angles with different angles, in order to improve the seal between the mating surfaces, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the pin and box mating surfaces of Duret with different angles, in order to improve the sealing properties of the mating surfaces, as taught by Sugino et al.
Claims 15-16, 38-39, 60-61 and 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duret 4,494,777 in view of Carcagno et al. 2004/0108719  and further in view of Dutilleul et al. 2004/0262919.
Duret discloses a threaded drill pipe connection made from steel, but it is unclear 
if the metal threads are treated.  Dutilleul et al. teaches that cold-working tubular connections, to prepare the metal to withstand certain service conditions (see paragraph 74), is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to cold work the threaded connection of Duret, in order to prepare the metal to withstand certain service conditions, as taught by Dutilleul.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22-26, 28-43, 45-65, 67-83, 85-94 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679